Citation Nr: 0843926	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on a 
need for aid and attendance.

2.  Entitlement to special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to special monthly 
compensation based on aid and attendance and/or housebound.  

The veteran presented testimony at a personal hearing in 
November 2008 before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound as a result of 
his service-connected disabilities of schizophrenia and a 
fracture of the 5th metacarpal on his right hand.  

In support of his claim, the veteran submitted an application 
in September 2006 which indicated that he was not physically 
and mentally able to protect himself in his daily environment 
and was not able to leave home for short distances 
unattended.  The veteran was wheelchair bound.  A report of 
examination for housebound status or permanent need for 
regular aid and attendance received in March 2007 shows that 
the veteran was wheelchair bound, could not walk without 
assistance, could not walk secondary to weakness and balance 
and could not leave the house without assistance.  These 
limitations were predominantly as a result of nonservice-
connected disabilities.  

The record reflects that the veteran has numerous 
disabilities that require his sister to provide him 
considerable assistance.  The veteran testified at his 
November 2008 hearing that he is stuck in his house unless 
someone comes to help him get out and that he has to have 
someone take care of him on a daily basis.  His sister 
testified that the veteran needed help; he could not cook and 
burned himself.  The veteran reported that he no longer drove 
and he and his sister observed that prescribed medication 
affected his concentration which impacted his driving 
ability.  He added that a nurse comes once a week to organize 
his daily medications for the week and that a housekeeper 
came to assist him.  The record additionally reflects that 
the veteran is not service-connected for orthopedic and 
neurologic disabilities that have been noted to limit his 
mobility.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
record shows that the veteran failed to report for a VA 
psychiatric examination in August 2007.  At his November 2008 
hearing, he stated that he did not recall receiving a letter 
about that appointment and indicated that he would report for 
an examination.  

It is unclear whether the veteran may be considered 
housebound, or in need of regular aid and attendance as a 
result of his service-connected schizophrenia or fracture of 
the 5th metatarsal of the right hand.  Under the 
circumstances, the Board finds that VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability and 
fracture of 5th metatarsal of the right hand and the effect 
on his need for aid and attendance and housebound status.  As 
such, the Board finds that a remand for an examination and 
opinion is required to adjudicate this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
examination to determine the effect of 
his service-connected schizophrenia and 
fracture of 5th metatarsal of the right 
hand have on the veteran's ability to 
perform daily functions and his ability 
to protect himself from hazards and 
dangers incident to his daily 
environment.  The claims file must be 
made available and reviewed by the 
examiner.  All tests deemed necessary 
should be conducted.  The examiner 
should state whether any of the 
veteran's conditions render him 
permanently bedridden or so helpless as 
to be in need of regular aid and 
attendance, or whether he is 
substantially confined to his house or 
its immediate premises.  If the veteran 
is found to be in need of regular aid 
and attendance, or to be substantially 
confined to his house, the examiner 
must specifically comment as to whether 
he is so disabled primarily as a result 
of his service-connected disabilities, 
or whether he is primarily disabled as 
a result of his nonservice-connected 
disabilities.  The rationale for all 
opinions must be provided in a legible 
report.  

2.  Then, readjudicate the veteran's 
claim for special monthly compensation 
on the basis of the need for regular 
aid and attendance of another person or 
by reason of being housebound.  If any 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

